Citation Nr: 1602468	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  05-00 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to special monthly compensation based on the need for aid and attendance or by reason of being housebound.

2.  Entitlement to special monthly compensation based on a total disability rating for a single disability and additional disabilities independently ratable at 60 percent or more.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to April 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2012, VA received a claim for entitlement to special monthly compensation based on the need for aid and attendance.  The RO denied this claim in a November 2013 rating decision.  In January 2014, VA received a notice of disagreement with the November 2013 rating decision from the Veteran.

In a July 2013 decision, the Board granted entitlement to service connection for hypertension.  Pursuant to this decision, the RO granted a 20 percent disability rating for hypertension in an August 2013 rating decision.  In April 2014, VA received a notice of disagreement with the August 2013 rating decision from the Veteran's representative, who argued that VA should also have granted entitlement to special monthly compensation based on a total disability rating for a single disability and additional disabilities independently ratable at 60 percent or more.  See 38 U.S.C.A. § 1114(s)(1) (West 2014).  

In April 2015, the RO issued a statement of the case on the issue of entitlement to special monthly compensation based on the need for aid and attendance or by reason of being housebound in response to the January 2014 notice of disagreement.  The RO has yet to issue a statement of the case on the issue of entitlement to special monthly compensation based on a total disability rating for a single disability and additional disabilities independently ratable at 60 percent or more in response to the April 2014 notice of disagreement.  

In June 2015, VA received a VA Form 9 (Appeal to Board of Veterans' Appeals) from the Veteran's representative, in response to the April 2015 statement of the case.  The Veteran's representative argued that the only issue on appeal was entitlement to special monthly compensation based on a total disability rating for a single disability and additional disabilities independently ratable at 60 percent or more.  The Veteran's representative specifically stated that the appellant "does not seek special monthly compensation based on either Aid and Attendance or on being Housebound." (emphasis in original)  

In light of the submissions VA has received from the Veteran and his representative, it is unclear whether the appellant currently wishes to pursue an appeal with regard to both of the issues referenced above.  A remand is necessary so that the appellant can clarify his intentions.  In addition, because the RO has not issued the appellant a statement of the case on the issue of entitlement to special monthly compensation based on a total disability rating for a single disability and additional disabilities independently ratable at 60 percent or more, a remand is necessary to address that deficiency.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative to specifically clarify whether the appellant is withdrawing the claim of entitlement to special monthly compensation based on the need for aid and attendance or by reason of being housebound.  If so, the Veteran must submit a request to withdraw this issue in writing.  

2.  After receiving clarification from the Veteran and his representative, the AOJ is to take appropriate action as indicated with regard to the claim of entitlement to special monthly compensation based on the need for aid and attendance or by reason of being housebound.  

3.  The AOJ must issue a statement of the case addressing the claim of entitlement to special monthly compensation based on a total disability rating for a single disability and additional disabilities independently ratable at 60 percent or more.  The Veteran is hereby notified that, following the receipt of the statement of the case, he must file a timely substantive appeal if he desires appellate review of that issue by the Board.  If, and only if, the Veteran files a timely substantive appeal, the AOJ should return that issue to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§  5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




